Title: From Alexander Hamilton to William Seton, 2 May 1794
From: Hamilton, Alexander
To: Seton, William



Philada May 2d 1794
Dear Sir

I take it for granted that mine of the 28 or 29th of which I did not keep a copy will have led you to conclude an arrangement for the vessel preferred by Mr Jay.
Lest that letter should by any accident have miscarried (as you appear not to have received it on the 30th when the post came away) I repeat what it contained—It authorised you, according to Mr Jay’s choice, to agree for the vessel; chartering her for a sum certain (in lieu of all expences & risks) to go to Great Britain in Ballast.
I cannot judge how far the certificate of the minister or Consul would answer instead of a Register to protect from the Algerines. I think it probable it would. But of this Mr Jay can judge as well as any body.
With esteem & regard   I remain Dr. Sir   yr obedt Servt

A H
William Seton EsqrNew york

